STEAUP, J.
(concurring).
I concur. Tbe decisive question is: In what sense did the testator use tbe term “marry again?” Had be simply used tbe word “marry,” I think it then could well be said that he intended to convey a meaning in tbe sense as such term is generally understood and defined, and hence it would not include a polygamous marriage. But tbe term “marry again” implies that Leah Perks bad once been married. If she married at a second or another time, tbe bequest was defeated. I think, therefore, it was proper to inquire into her prior matrimonial relation and to ascertain what that was. Such relation appears to have been a polygamous marriage only. By tbe use of tbe term “marry again,” tbe testator necessarily characterized stich prior matrimonial relation a marriage. If be regarded such prior relation a.*298marriage, I have every reason: to believe that he regarded' a second polygamous marriage also a marriage, and hence intended that kind of a marriage, a,s well as a' legal or monogamous marriage, to defeat the bequest.